Title: 1783 June 1. Sunday.
From: Adams, John
To: 


       The Loadstone is in Possession of the most remarkable, wonderfull and misterious Property in Nature. This Substance is in the Secret of the whole Globe. It must have a Sympathy with the whole Globe. It is governed by a Law and influenced by some active Principle that pervades and operates from Pole to pole, and from the Surface to the Center and the Antipodes. It is found in all Parts of the Earth. Break the Stone to Pieces, and each Morcel retains two Poles, a north and a south Pole, and does not loose its Virtue. The Magnetic Effluvia are too subtle, to be seen by a Microscope, yet they have great Activity and Strength. Iron has a Sympathy with Magnatism and Electricity, which should be examined by every Experiment, which Ingenuity can devise.
       Has it been tryed whether the Magnet looses any of its Force in Vacuo? in a Bottle charged with Electrical Fire? &c. This Metal called Iron may one day reveal the Secrets of Nature. The primary Springs of Nature may be too subtle for all our Senses and Faculties. I should think however that no Subject deserved more the Attention of Philosophers or was more proper for Experiments than the Sympathy between Iron and the magnetical and Electrical Fluid.
       It would be worth while to grind the Magnet to Powder and see if the Dust still retained the Virtue. Steep the Stone or the Dust in Wine, Spirits, Oyl and other fluids to see if the Virtue is affected, increased or diminished.
       Is there no Chimical Proscess, that can be formed upon the Stone or the Dust to discover, what it is that the magnetic Virtue resides in.
       Whether boiling or burning the Stone destroys or diminishes the Virtue.
       See whether Earth, Air, Water or Fire any wise applied affects it, and how.
       Mr. Laurens came in, in the Morning and We had a long Conversation upon his proposed Journey to England to borrow some Money. I explained to him the Manner and Conditions of my Loan in Holland.
       Dined at the Spanish Ambassadors with the Corps Diplomatick. Mr. Markoff was there, and was very civil.
       D’Aranda lives now in the End of the New Buildings which compose the Façade de la Place de Louis 15. From the Windows at the End you look into the grand Chemin, the Champs eliseés, and the Road to Versailles. From the Windows and Gallery in the Front you see the Place de Louis 15, the Gardens of the Tuilleries, the River and the fine Rowe of Houses beyond it, particularly the Palais du Bourbon and the Dome of the Invalids. It is the finest Situation in Paris.
       Mr. Fitzherbert told me, I might depend upon it the present Ministry would continue, at least untill the next Meeting of Parliament. He says there is little to be got in the Company of the Corps Diplomatick. They play deep, but there is no Conversation.
       He says he is acquainted with half a Dozen of the Women of the Town, who live in houses which with their Furniture could not have cost less than twenty five Thousand Pounds. They live in a style he says which cannot be supported for less than two Thousand a Year. These are kept by grave People, Men of the Robe, &c. He says there is nothing like this in London. That the Corruption of manners, is much greater here, than there.
       Mr. De Stutterheim the Minister from Saxony came to me and said, he had received orders from his Court to propose a Treaty of Commerce with the United States. He said he had spoken to Mr. Franklin about it. I asked him if Mr. Franklin had written to Congress upon it. He said he did not know. I told him that I thought Mr. Dana at Petersbourg had Power to treat tho not to conclude. He said he would call upon me, some Morning at My House, to consult about it.
       Herreria dined there and the Duke of Berwick.
      